Case 19-23160-CMG             Doc 5   Filed 07/06/19 Entered 07/06/19 16:02:22       Desc Main
                                      Document      Page 1 of 4



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 ___________________________________________

 GARLAND & MASON, L.L.C.
 Manalapan Corporate Plaza
 195 Route 9 South, Suite 204
 Manalapan, NJ 07726
 P: (732) 358-2028
 F: (732) 358-2029
 Attorneys for Debtor
                                                              Case No. 19-23160 (CMG)
 ___________________________________________
                                                              Chapter 13
 In re:
                                                              Hon. Christine M. Gravelle
 CANDACE M. (RITZ) BERTELSON,

                          Debtor.




           CERTIFICATION PURSUANT TO BANKRUPTCY CODE §109(h)(3)(A)

          CANDACE M. BERTELSON, of full age, being duly sworn according to law, upon her

oath, certifies as follows:

          1.    I am the debtor in the above-captioned chapter 13 proceeding. I have personal

knowledge of the facts set forth herein.

          2.    This Certification is submitted pursuant to Bankruptcy Code §109(h)(3)(A), to

explain the exigent circumstances of my filing and why my Credit Counseling Certification,

pursuant to Bankruptcy Code §109(h)(1) is dated one (1) day after the filing date of my chapter

13 bankruptcy petition.

          3.    On June 24, 2019, my residence where I reside with my son, located at 14 Hope

                                                1
Case 19-23160-CMG          Doc 5    Filed 07/06/19 Entered 07/06/19 16:02:22              Desc Main
                                    Document      Page 2 of 4


Drive, Millstone Township, New Jersey 08510 (the “Property”) was sold at sheriff’s sale. My

lender credit bid in its mortgage and acquired the Property. Subsequently, I spoke with Debbie

at the Monmouth County Sheriff’s Office who told me that I had a ten (10) day right of

redemption during which I could save the Property if I paid the lender the outstanding balance.

       4.      I spoke with several attorneys who were unable to help me reverse the process,

stop the process or stay the process. On July 3, 2019, I spoke with my current attorneys who

explained to me that a chapter 13 bankruptcy filing would afford me an additional sixty (60) days

to redeem the Property as long as I filed the petition prior to the expiration of the ten (10) day

redemption period. As a result, I made the decision to move forward with the bankruptcy filing

in order to, among other things, pursue redemption during this enlarged period of time.

       5.      My ten (10) day redemption period expired on July 5, 2019, and on the advice of

counsel I wanted to file before July 5 so there was no mistake that my petition had been filed

prior to the redemption period expiring.

       6.      I completed the credit counseling course with Cricket Debt Counseling on July 4,

2019. A copy of my counseling session receipt is attached. However, because of the holiday,

there were no credit counselors available to speak with me, complete the process and issue the

Credit Counseling Certificate. I advised my attorney that I had completed the course, but would

not be able to speak with a counselor until the morning of July 5, 2019. As a result, my attorney

filed my chapter 13 petition on July 4, 2019 at 10:50pm.

       7.      The following day, July 5, 2019, I was able to speak with a credit counselor,

complete the process and receive the Credit Counseling Certificate which my attorney filed later

that day.


                                                  2
Case 19-23160-CMG          Doc 5      Filed 07/06/19 Entered 07/06/19 16:02:22        Desc Main
                                      Document      Page 3 of 4


       8.      Accordingly, based on the foregoing, I respectfully submit that the foregoing

circumstances merit a waiver of the requirements contained in Bankruptcy Code §109(h)(1).

       I hereby certify that the foregoing factual statements made by my are truthful and

accurate. I am aware that if any of the foregoing factual statements made by me are willfully

false, I may be subject to penalty.



                                                    /s/   Candace M. Bertelson
                                                    Candace M. Bertelson

Dated: July 6, 2019




                                                3
                                                           https://outlook.office.com/mail/deeplink?version=2019070101.07&popo...
          Case 19-23160-CMG          Doc 5    Filed 07/06/19 Entered 07/06/19 16:02:22             Desc Main
                                              Document      Page 4 of 4

         Fwd: Receipt for Cricket Debt Counseling counseling session
         Candace Bertelson <cbertelson7@gmail.com>
         Thu 7/4/2019 8:45 PM
         To: Gary Mason <Gary@GarlandMasonLaw.com>




         cbertelson7@gmail.com
         Tel: 732.709.3135
         Fax: 800.387.0511

         Begin forwarded message:

         From: Cricket Debt Counseling <info@cricketdebt.com>
         Date: July 4, 2019 at 6:36:21 PM EDT
         To: cbertelson7@gmail.com
         Subject: Receipt for Cricket Debt Counseling counseling session


         Receipt for Cricket Debt Counseling Counseling Session


               Date Purchased: 07/04/2019 03:36 pm


                        Amount: $24.00


         Your account number: 1674138


                Your username: YK7FE5


                         Paid by: Candace Bertelson


                  Card number: XXXXXX3089


                 Billing address: 14 Hope Drive


                                 Millstone Township, NJ 08510




1 of 1                                                                                                         7/6/2019, 3:53 PM
